Citation Nr: 0620326	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation, chemicals, and/or 
Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1961 to August 1981.

Initially, the Board of Veterans' Appeals (Board) notes that 
while certain action was undertaken by the regional office 
(RO) pursuant to a Board remand in January 2004, for the 
reasons stated below, this case must again be remanded for 
further procedural and evidentiary considerations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required.


REMAND

The Board first notes that following the additional 
examination requested in the Board's January 2004 remand, the 
examiner was to specifically state whether it was at least as 
likely as not that the veteran's colon cancer was related to 
service, including exposure to radiation, chemicals, and/or 
Agent Orange during service.  The Board's review of the 
examination report from the relevant VA examination conducted 
in May 2005 reflects that the examiner did opine that it was 
more likely than not that the veteran's colon cancer was not 
related to exposure to Agent Orange and ionizing radiation.  
However, with respect to chemical exposure, after noting the 
veteran's use of various chemicals as a painter during his 
military career (which the Board will also concede), the 
examiner only opined that "[i]t can be as likely as not that 
such exposure to chemical agents could cause the occurrence 
of colon carcinomas."  Consequently, as this opinion 
combines both requested and speculative elements, the Board 
finds that it is required to remand the case so that this 
examiner can more definitively respond to the Board's 
question, or if she is now unavailable, so that the veteran 
can be afforded a new examination after which the new 
examiner should respond to the question raised.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board further notes that pursuant to the Board's January 
2004 remand, additional pertinent evidence has been 
associated with the record that was not of record at the time 
of the December 2002 statement of the case.  The Board also 
notes that the RO did not readjudicate the claim and/or 
furnish the veteran with a supplemental statement of the case 
as requested in the January 2004 remand.  Therefore, the 
Board finds that it is also required to remand this case for 
readjudication of the subject claim and the issuance of an 
appropriate supplemental statement of the case.  38 C.F.R. 
§ 19.31(c) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Steps should be taken to contact 
Dr. R., who examined the veteran in May 
2005, and request that the examiner 
specifically respond to the Board 
question set forth below.

In the event that Dr. R. is not 
available to respond to this question, 
the veteran should be afforded a new VA 
examination to determine whether the 
veteran's colon cancer is related to 
exposure to chemicals during active 
service.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the VA examiner prior 
to the completion of the examination 
report.  The examiner should be 
requested to state whether it is at 
least as likely as not that the 
veteran's colon cancer is related to 
exposure to chemicals during service.

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



